44 So. 3d 1290 (2010)
Marilyn BLOCH, Appellant,
v.
Teresa DILORENZO, Appellee.
No. 4D09-3803.
District Court of Appeal of Florida, Fourth District.
October 13, 2010.
Marilyn Bloch, Pembroke Pines, pro se.
Kathy M. Klock of Fowler White Burnett, P.A., West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's order confirming an arbitration award and dismissing appellant's "counterclaim." Appellant's contract with appellee included a provision requiring arbitration of any disputes. The parties arbitrated, and the arbitrators entered their findings and award. The "counterclaim," opposing the award and arbitration proceeding, was filed six months after the entry of the award. Not only was this pleading untimely, see § 682.13(2), Florida Statutes, but it also failed to raise grounds upon which the award could be vacated. See § 682.13(1), Fla. Stat.
WARNER, POLEN and LEVINE, JJ., concur.